Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,6 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0080865 (Chao).
Regarding claims 1,6 and 7, Choa discloses an adaptor (e.g. first embodiment: coupler 20 in figures 1-4,7-12; and second embodiment: coupler 20 and device 40 in figures 13-15) for a bicycle shoe, comprising: 
an engaging portion (top portion of coupler 20, as shown in the first embodiment which engages with the shoe of the shoe; device 40 as shown in the second embodiment) and a base part (base part or lower portion of coupler 20 in 1st embodiment; and device 40 in 2nd embodiment), the engaging portion formed on a first side of the base part, the engaging portion protruding from the first side of the base part and adapted to be connected to an underside of the bicycle shoe (sole 11 of shoe);
a recess (29) defined in a second side of the base part, two first holes (the recess with the two holes for fasteners 22) defined through an inner bottom of the recess, the two first holes defined through the engaging portion, two locking members (22,22) extending through the two first holes and adapted to be connected to the bicycle shoe, and 
a second side of the base part adapted to be removably connected to a cleat (the adapter as described above has all the structure as claimed and is inherently capable of being attached to a cleat).
	Regarding claim 6, Chao teaches a plate (washer 21) is located in the recess and includes two bores, the two locking members (22,22) extend through the two bores and the two first holes so as to be connected to the bicycle shoe.
	Regarding claim 7, the recesses (29) as shown have a deep so as to not allow the heads of the locking members (22) protrude beyond the recesses.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chao ‘865 in view of US 2021/0163096 (Gu).
Chao discloses an adaptor for a bicycle shoe as claimed (see the rejection above for details) except for the engaging portion includes multiple bosses protruding from an end face thereof, the bosses are adapted to contact the underside of the bicycle shoe so as to generate friction.
Gu teaches an adaptor (see figures and 5) for a bicycle shoe as claimed includes the engaging portion (the portion engaging the sole of the shoe) having multiple bosses (15) protruding from an end face thereof, the bosses are adapted to contact the underside of the bicycle shoe so as to generate friction (see paragraph 0018).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the engaging portion of the adaptor as taught by Chao with multiple bosses protruding from an end face thereof, the bosses are adapted to contact the underside of the bicycle shoe so as to generate friction, as taught by Gu, to enhance engagement with the shoe.
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone interviews can quickly be scheduled.  For other types of interviews, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732
Tel: (571) 272-4556